DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the interconnect is to seal against a pump pressure” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 7, 9, 11 and 13 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “a removable liquid container” in lines 11-12 refers to a previously recited feature.
Regarding claim 2, the recitation of “a removable liquid container” in lines 1-2 refers to a previously recited feature.
Regarding claim 3, the recitation of “a removable liquid container” in line 2 refers to a previously recited feature.
Regarding claim 4, the recitations of “a removable liquid container” in lines 2 and 5 refer to a previously recited feature.
Regarding claim 5, the recitations of “a removable liquid container” in lines 2 and 4 refer to a previously recited feature.
Regarding claim 7, the recitation of “a removable liquid container” in line 1 refers to a previously recited feature.
Regarding claim 9, the recitation of “a removable liquid container” in line 12 refers to a previously recited feature.
Regarding claim 11, the recitations of “a removable liquid container” in lines 2 and 5 refer to a previously recited feature.
Regarding claim 13, the recitations of “a removable liquid container” in lines 1-2 refer to a previously recited feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation of “the first liquid and the second liquid” is unclear which liquid is the first liquid and which liquid is the second liquid. Examiner assumes that both “the first liquid” and “the second liquid” refer to the same liquid recited in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0165023 A1).
Suzuki (embodiment of FIG. 2) teaches the following claimed limitations:
Regarding claim 1, a liquid delivery system for an inkjet type dispenser (ink circulation mechanism for ink jet head; FIGs. 1-3), comprising:
a printhead unit (head 1 comprises actuator units 21 of head body 33; FIGs. 1-3);
a reservoir separate from the printhead unit (sub-tank 26; FIG. 2);
a flow path from the reservoir through the printhead unit and back to the reservoir (the ink circulation mechanism includes an ink tube 27a connecting the pump 25 and the ink inlet 51, an ink tube 27b connecting the ink outlet 52 and an inlet of the sub-tank 26, and an ink tube 27c connecting an outlet of the sub-tank 26 and pump 25; [0031]; FIG. 2);
an interconnect to connect a liquid container to the flow path (ink tank 17 is attached to an interconnect of on-off valve 24c; FIG. 2); and
a single pump to pump ink along the flow path (pump 25; FIG. 2):
from the reservoir through the printhead unit and back to the reservoir (via ink tubes 27c, 27a and 27b; FIG. 2); and
from the interconnect to the reservoir when the liquid container is connected to the interconnect (via pump 25, ink tube 27a, head 1 and ink tube 27b; [0048]; FIG. 2).
claim 2, the pump is to pull liquid from the removable liquid container when the container is connected to the interconnect (when ink tank 17 is connected to an interconnect of on-off valve 24c, ink is pull from the ink tank 17; [0031]; FIG. 2).
Regarding claim 3, the interconnect is to seal against a pump pressure when the removable liquid container is not connected to the interconnect (on-off valve 24c is capable of sealing against a pump pressure; FIG. 2).
Regarding claim 5, a valve operative between a first position to block a flow of liquid from the removable liquid container connected to the interconnect into the flow path and a second position to not block a flow of liquid from the removable liquid container connected to the interconnect. (on-off valve 24c is operative between the off position and the on position; FIG. 2).
Regarding claim 6, the flow path from the interconnect to the reservoir goes through the printhead unit (via pump 25, ink tube 27a, head 1 and ink tube 27b; [0048]; FIG. 2).
Regarding claim 7, the removable liquid container connected to the interconnect (ink tank 17 is attached to an interconnect of on-off valve 24c; FIG. 2).
Regarding claim 8, the printhead unit comprises a printbar having multiple printheads (head body 33; FIG. 3).
Regarding claim 9, a liquid delivery system for an inkjet type dispenser (ink circulation mechanism for ink jet head; FIGs. 1-3), comprising:
a printhead unit (head 1 comprises actuator units 21 of head body 33; FIGs. 1-3);
a reservoir separate from the printhead unit (sub-tank 26; FIG. 2);
flow path from the reservoir through the printhead unit and back to the reservoir (the ink circulation mechanism includes an ink tube 27a connecting the pump 25 and the ink inlet 51, an ink tube 27b connecting the ink outlet 52 and an inlet of the sub-tank 26, and an ink tube 27c connecting an outlet of the sub-tank 26 and pump 25; [0031]; FIG. 2);
an interconnect to connect a liquid container to the flow path (ink tank 17 is attached to an interconnect of on-off valve 24c; FIG. 2); and
a pump to pump ink along the flow path (pump 25; FIG. 2):
from the reservoir through the printhead unit and back to the reservoir (via ink tubes 27c, 27a and 27b; FIG. 2); and
from the interconnect through the printhead unit to the reservoir when the removable liquid container is connected to the interconnect (via pump 25, ink tube 27a, head 1 and ink tube 27b; [0048]; FIG. 2).
Regarding claim 10, the pump is a single pump (pump 25; FIG. 2).
Regarding claim 12, a liquid delivery process for an inkjet type dispenser (process for operating ink circulation mechanism for ink jet head; FIGs. 1-3), comprising:
pumping liquid from a reservoir through a printhead unit and back to the reservoir (the ink circulation mechanism includes an ink tube 27a connecting the pump 25 and the ink inlet 51, an ink tube 27b connecting the ink outlet 52 and an inlet of the sub-tank 26, and an ink tube 27c connecting an outlet of the sub-tank 26 and pump 25; [0031]; FIG. 2; head 1 comprises actuator units 21 of head body 33; FIGs. 1-3); and

container through the printhead unit to the reservoir (via pump 25, ink tube 27a, head 1 and ink tube 27b; [0048]; FIG. 2).
Regarding claim 15, pumping the first liquid and the second liquid with a single pump (pump 25; FIG. 2).
Suzuki (embodiment of FIG. 2) does not teach the following claimed limitations:
Further regarding claim 1, the liquid container is a removable liquid container.
Further regarding claim 9, the liquid container is a removable liquid container.
Further regarding claim 12, the container is a removable container.
Suzuki (embodiment of FIG. 1) teaches the following claimed limitations:
Further regarding claim 1, the liquid container is a removable liquid container (ink tank unit 101c detachable from the case 101a; [0020]; FIG. 1) for the purpose of easily resupplying the system with new ink.
Further regarding claim 9, the liquid container is a removable liquid container (ink tank unit 101c detachable from the case 101a; [0020]; FIG. 1) for the purpose of easily resupplying the system with new ink.
Further regarding claim 12, the container is a removable container (ink tank unit 101c detachable from the case 101a; [0020]; FIG. 1) for the purpose of easily resupplying the system with new ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the detachable ink tank unit of Suzuki to be a removable liquid container since it is conventional in the art that liquid containers are removable/detachable.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0165023 A1) in view of Hiratsuka et al. (US 2007/0279461 A1).
Suzuki does not teach the following claimed limitations:
Regarding claim 13, the pumping liquid from the removable container comprises pumping liquid from the removable container through the printhead unit to the reservoir and back to the container.
Regarding claim 14, venting the reservoir to the container.
Hiratsuka et al. teach the following claimed limitations:
Further regarding claim 13, the pumping liquid from the removable container comprises pumping liquid from the removable container through the printhead unit to the reservoir and back to the container (ink flows into the main tank 66 through the return channel 74; [0071]; FIG. 11) for the purpose of preventing the reservoir from exceeding a maximum level.
Further regarding claim 14, venting the reservoir to the container (ink flows into the main tank 66 through the return channel 74; [0071]; FIG. 11) for the purpose of preventing the reservoir from exceeding a maximum level.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pumping liquid from the removable container comprises pumping liquid from the removable container through the printhead unit to the reservoir and back to the container; venting the reservoir to the container, as taught by Hiratsuka et al., into Suzuki for the purpose of preventing the reservoir from exceeding a maximum level.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of the liquid delivery system for the inkjet type dispenser, as recited in claim 1, that include the pump is to pull liquid from the reservoir and from the removable liquid container when the container is connected to the interconnect, and the system comprises a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the removable liquid container connected to the interconnect.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of the liquid delivery system for the inkjet type dispenser, as recited in claim 9, that include the pump is to pull liquid from the reservoir and from the removable liquid container when the container is connected to the interconnect, and the system comprises a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the removable liquid container connected to the interconnect.  These .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853